DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: 
"computing device" in claim 9.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Regarding claim 17, the claim recites the processor is configured to:
utilize a sequencing model for the captured steps, wherein the sequencing model determines state transitions for the captured steps; identify a variance of the state transitions based on the sequencing model and changes of a log file of actions in relation to the captured steps; generate a hierarchy based on the identified variance; and generate an automated workflow based on the generated hierarchy.
The limitation of utilizing a sequencing model for the captured steps, wherein the sequencing model determines state transitions for the captured steps, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the 
Similarly, the limitation of identifying a variance of the state transitions based on the sequencing model and changes of a log file of actions in relation to the captured steps; generating a hierarchy based on the identified variance; and generating an automated workflow based on the generated hierarchy, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “processor” and “memory” language, “identify”, “generate” in the context of this claim encompasses the user visually recognizes variance of state transitions on a step tracing graph generated based on the captured steps and log file of actions, generates hierarchy based on relationship of steps or states, and identifies steps to generate sequence with these steps, as long as the trace of steps and relationship of steps are very simple. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited retrieve…, captured..., that is mere instruction to apply an exception using a generic computer and/or sensing component cannot provide an inventive concept. The recited “computing device”, “processor” and “memory”, are recited at a high level of generality and are recited as performing generic functions routinely used in computer. The claim is not patent eligible.

Regarding claims 18-20, similar to claim 17, the claims recites identifies …, and utilized …., under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Similar to claim 17, this judicial exception is not integrated into a practical application because additional elements in these claims either merely further limiting the scope of abstract ideas, stating merely technical environment of these abstract ideas, for example, “a sub-sequence or subpattern appearing greater than a predetermined number of times in a row.” Accordingly, this additional element does not integrate the 
Similar to claim 17, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited captured ..., telemetry …, that is mere instruction to apply an exception using a generic computer and/or sensing component cannot provide an inventive concept. The recited “computing device” is recited at a high level of generality and are recited as performing generic functions routinely used in computer. The claims are not patent eligible.

The examiner respectfully recommends to add additional claim element similar to “for process automation by a robot” to the end of the claim 17 in order to overcome the 35 USC § 101 abstract idea rejections.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of Berg Co-pending Application No. 16591161, in view of Ma.

Regarding instant claim 17, claim 13 Berg teaches the claim limitations, as shown in the following table:
Instant Application
Berg Co-pending 16591161
17. A computing device comprising:
13. A system for sequence extraction using screenshot images to generate a robotic process automation workflow, the system comprising:
a processor; and
a processor configured to capture a plurality of screenshots of steps performed by a user on an application; and
a memory; and
a memory module operatively coupled to the processor and configured to store the screenshots;the processor further configured to:
the processor is configured to retrieve, from the memory, captured steps of a workflow of an application to utilize a sequencing model for the captured steps, wherein the sequencing model determines state transitions for the captured steps;
a processor configured to capture a plurality of screenshots of steps performed by a user on anapplication; and a memory module operatively coupled to the processor and configured to store the screenshots; the processor further configured to:determine action clusters from the captured screenshots by randomly clustering actions into an arbitrary predefined number of clusters, wherein screenshots of different variations of a same action is labeled in the clusters;

determine action clusters from the captured screenshots by randomly clustering actions into an arbitrary predefined number of clusters, wherein screenshots of different variations of a same action is labeled in the clusters; extract a sequence from the clusters, and discarding consequent events on the screen from the clusters; and generate an automated workflow based on the extracted sequences.Ma teaches:generate a hierarchy based on the identified variance and the generated automated workflow is based on the generated hierarchy.


Ma further teaches the additional claim elements as stated in following 35 U.S.C. 102 rejection, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of Berg Co-pending Application No. 16591161, in view of Ma based on obviousness analysis.

Regarding claims 1-16 and 18-20, Ma further teach the additional claim elements as stated in following 35 U.S.C. 102 rejection, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of Berg Co-pending Application No. 16591161, in view of Ma based on obviousness analysis.

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102


A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma US 20200206920 A1.

Regarding claim 17, Ma teaches a computing device (Fig. 2 [0051] workstation) comprising:
a processor (Fig.2 [0051] CPU 210); and
a memory (Fig. 2 [0052] RAM 214); and
the processor is configured to retrieve, from the memory, captured steps of a workflow of an application to utilize a sequencing model for the captured steps, wherein the sequencing model determines state transitions for the captured steps (Fig. 3 [0066] [0075] [0078] [0080] [0081] [0145] [0152])a plurality of event streams are captured, stored and retrieved as a source of input to a sequencing model with cleaning/normalizing, segmenting – determining state transitions and clustering functions, and identifying processes for tasks – workflows, the captured content including actions and/or events performed by a robot with timestamp associated, etc.);

the processor is configured to generate a hierarchy based on the identified variance ([0207] [0208] sub-traces are created by using boundary that occurs within the UI hierarchy – generating a hierarchy); and 
the processor is configured to automatically generate an automated workflow based on the generated hierarchy (Fig. 3 [0072] [0211] [0227] clusters are generated based on created hierarchy and refined, one or more processes – workflows for RPA are identified and prioritized, and selected for robotic automation).
Ma teaches:
[0051] FIG. 2 shows a representative hardware environment associated with a user device 116 and/or server 114 of FIG. 1, in accordance with one approach. Such figure illustrates a typical hardware configuration of a workstation having a central processing unit 210, such as a microprocessor, and a number of other units interconnected via a system bus 212.
 [0052] The workstation shown in FIG. 2 includes a Random Access Memory (RAM) 214, Read Only Memory (ROM) 216, an input/output (I/O) adapter 218 for connecting peripheral devices such as disk storage units 220 to the bus 212, a user interface adapter 222 for connecting a keyboard 224, a mouse 226, a speaker 228, a 

    PNG
    media_image1.png
    843
    589
    media_image1.png
    Greyscale

[0066] …: record a plurality of event streams, each event stream corresponding to a human user interacting with a computing device to perform one or more tasks; concatenate the event streams; segment some or all of the concatenated event streams to generate one or more individual traces performed by the user interacting with the computing device, each trace corresponding to a particular task; cluster the traces according to a task type; identify, from among some or all of the clustered traces, one or more candidate processes for robotic automation; prioritize the candidate processes; and select at least one of the prioritized candidate processes for robotic automation.
[0075] As noted above regarding FIG. 3, method 300 may initiate with operation 302, where a plurality of event streams are recorded, each event stream corresponding to a human user interacting with a computing device to perform one or more tasks. The event streams may be recorded using any combination of known techniques such as keylogging, video recording, audio recording, screen recording/snapshots, etc. as would be understood by a person having ordinary skill in the art upon reading the present disclosure. The event streams serve as a source of input for human task performance from which processes for RPA will be identified.
[0078] …, the “content” recorded in operation 302 of method 300 and forming the various events within a given stream includes any combination of: user interactions; associated actions and/or events performed by the computing device; a timestamp associated with each interaction and/or associated device action; an event location (which may be indicated or derived from, e.g., coordinates within the device display, a name of a particular widget or element of a UI with which a user interacted, etc., a hierarchy of a particular widget or element of a UI within an overall application …); an identity of the user; an identity of the computing device; a target of the event (e.g. …, the name or hierarchy of a widget or element of the UI with which the user interacted, etc.); and/or ancillary/contextual information relating to the event(s).
ancillary/contextual information relating to events recorded in operation 302 may include any combination of the foregoing, as well as optionally including logs related to user activity. For instance, relevant logs may include local logs, remote logs (e.g. from server-based line of business (LOB) logging systems), etc. …
[0081] Regardless of the particular type and sequence of events performed during a given user session (e.g. a given work day), the entire recording collected in operation 302 of method 300 is stored in a database on a per-event basis, such that each database entry comprises an event stream. …
[0145] Thus, preferred implementations of the inventive concepts presented herein employ segmentation in operation 306 of method 300 by analyzing many traces to identify event sequences that are frequent (e.g. occurring at least as frequently as a minimum frequency threshold). If a number of identified event subsequences meets or exceeds the minimum frequency threshold, the subsequence is extended and the search performed again. …
[0152] Moreover, in certain approaches segmentation per operation 306 of method 300 uses unsupervised models to delineate different tasks within event streams. For instance, in one approach, change point detection may be employed, e.g. using Gaussian processes, to identify break points between tasks.
 [0111] …, a given event stream may include redundant events such as clicking on the same element of a UI multiple times consecutively (consider an impatient user interacting with a slow or unresponsive system). Additionally or alternatively a user may perform different actions which are cyclic in nature, and bring an interface from a first state through one or more intermediate states, and back to the first state without making any meaningful changes, …
[0112] …, repeated events comprising the same elements, event types, values, process names, element names, and/or element types but different timestamps may be identified and all but one iteration of the subsequent, repeated events eliminated from the table, or flagged in an appropriate manner to ignore the subsequent repetitions when identifying processes for automation and/or building models for RPA.
[0113] With continuing reference to optional operations to be performed on event streams recorded in operation 302, normalization, like cleaning, also seeks to reduce the size of the event stream, but focuses on identifying different events that are equivalent and/or related, …
[0134] As described herein, and in accordance with method 300, identifying processes for RPA involves segmenting individual traces/tasks within the event streams, as well as identifying different task types and grouping (clustering) traces corresponding to the same task type. In a preferred implementation, segmentation according to the various implementations and aspects described herein is performed as operation 306 of method 300, and similarly clustering according to the various implementations and aspects described herein is performed as operation 308 of method 300. Each operation may respectively involve any combination of corresponding features, sub-operations, functions, etc. as described herein performed in any order, including but not limited to: clustering followed by segmentation, segmentation followed by clustering, combined segmentation and clustering, automatic and/or manual segmentation and clustering. Most preferably, identifying processes for robotic information per method 300 includes a combined, automated segmentation and clustering approach.
[0157] …, “combined” or “hybrid” segmentation and clustering approach, recorded event streams are concatenated (optionally following cleaning/normalization), and substantially similar subsequences (i.e. having a content similarity greater than a predetermined similarity threshold) that appear within an event stream more often than a predetermined frequency threshold and cannot be extended in length without creating larger overall changes in the clustering (e.g. greater than a predetermined weight or distance threshold) are identified.
[0158] …, the hybrid segmenting and clustering approach includes: identifying, among the concatenated event streams, one or more segments characterized by: a content similarity greater than or equal to a predetermined similarity threshold; a frequency of occurrence within the concatenated event streams greater than or equal to a predetermined frequency threshold; and a length that, if extended further, would cause a change in a corresponding cluster including the one or more segments, wherein the change is characterized by a magnitude greater than or equal to: a predetermined clustering weight threshold; and/or a predetermined clustering distance threshold.
[0207] …, any level of a UI widget hierarchy may serve as a grouping principle/boundary, e.g. where a sequence of events corresponding to a particular element of a UI (such as a window, a button, a field, etc.) may be grouped into a trace (e.g. an “element trace”) and clustering performed on this level of granularity.
sub-traces can be created by using any natural boundary that occurs within the UI hierarchy. The screens (views, windows, dialogs, tabs, etc.) that reside within an application can be conceptually represented by a tree, where the root is the application level. From the root, a process/user can reach certain screens at the next level of the tree, and so on up to the terminal “leaf” nodes. Sub-traces may be defined at any level of this tree. …
[0072] …, method 300 involves operations 302-314. A plurality of event streams, each event stream corresponding to a human user interacting with a computing device to perform one or more tasks, are recorded in operation 302. In operation 304, event streams are concatenated. At least some, possibly all, of the concatenated event streams are segmented, in operation 306, to generate individual traces each corresponding to a particular task performed by a user interacting with a computing device. In operation 308, such traces are clustered according to task type, and candidate processes for robotic automation are identified from among these clusters in operation 310. To ensure optimal efficiency benefits for the overall task performance, the identified candidate processes are prioritized for purposes of robotic automation in operation 312, and in operation 314 at least one of the prioritized candidate processes is selected for robotic automation.
[0211] … clusters may be generated first based on UI widget hierarchy, then refined based on clusters defined according to application/application instance, …
[0227] …, with continuing reference to operations 310 and 312 above, the one or more processes for RPA may be identified and prioritized …



Regarding claim 19, Ma further teaches the captured steps are randomized and the sequencing model identifies a process that occurs more than a predetermined number of times ([0152] [0158] segmenting using Gaussian processes to detect change point – randomization, a frequency of occurrence greater than a predetermined frequency threshold).

Regarding claim 20, Ma further teaches telemetry data is utilized by the sequencing model ([0075] varies type of recording).

Regarding claim 1, claim 1 recites similar limitations to that of claim 17 therefore is rejected on the same basis. In addition, Ma further teaches the sequencing model determines a plurality of processes ([0066] a plurality of event streams).

Claims 2-4 recite similar limitations to that of claims 18-20 respectively, therefore are rejected on the same basis respectively.

Regarding claim 5, Ma further teaches the variance, judgment action, or rule-based action are visualized for verification ([0240] [0246] – [0249] [0260] [0324] DAGs 

Regarding claim 6, Ma further teaches wherein each identified process of the plurality of processes is labeled ([0081] each event stream is represented as a table).

Regarding claim 7, Ma further teaches the actions include one of a screenshot ([0075]), tree data ([0082] [0083] multiple-row hierarchy), domain object model (DOM) data, a user interface element ([0022] UI actions), a selector ([0022]), an action type ([0022]), clipboard content , or computing activity ([0022]).

Regarding claim 8, Ma further teaches the actions are arranged in rows that are clustered based on repetition or ranking (Table 1, actions are arranged in rows and clustered based on repetition – repeating Key press or mouse click, or ranking – clustered based on occurring order).

Regarding claims 9-16, Ma teaches claimed device. Therefore, he teaches the method steps for implementing the device.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Gandhi US 20190325029 A1 teaches randomization of events and analyzing frequency of occurrence of events in RPA.
Garcia US 10339027 B2 teaches recording and extracting event steps and analyzing with model to identify steps for generating automated task.
Li US 20180374051 A1 teaches extracting steps or sequences associated with RPA process.
Ramamurthy US 20190324781 A1 teaches workflow generation based on process variation detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/M.T./           Examiner, Art Unit 2115







/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115